
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


MYRIAD GENETICS, INC.

2002 AMENDED AND RESTATED EMPLOYEE, DIRECTOR AND
CONSULTANT STOCK OPTION PLAN

1.    DEFINITIONS.

        Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this Myriad Genetics, Inc. 2002 Amended and Restated
Employee, Director and Consultant Stock Option Plan, have the following
meanings:

        Administrator means the Board of Directors, unless it has delegated
power to act on its behalf to a committee. (See Paragraph 4)

        Affiliate means a corporation which, for purposes of Section 424 of the
Code, is a parent or subsidiary of the Company, direct or indirect.

        Board of Directors means the Board of Directors of the Company.

        Code means the United States Internal Revenue Code of 1986, as amended.

        Committee means the Committee to which the Board of Directors has
delegated power to act under or pursuant to the provisions of the Plan.

        Common Stock means shares of the Company's common stock, $.01 par value.

        Company means Myriad Genetics, Inc., a Delaware corporation.

        Disability or Disabled means permanent and total disability as defined
in Section 22(e)(3) of the Code.

        Fair Market Value of a Share of Common Stock means:

        (1)  If the Common Stock is listed on a national securities exchange or
traded in the over-the-counter market and sales prices are regularly reported
for the Common Stock, either (a) the average of the closing or last prices of
the Common Stock on the Composite Tape or other comparable reporting system for
the ten (10) consecutive trading days immediately preceding the applicable date
or (b) the closing or last price of the Common Stock on the Composite Tape or
other comparable reporting system for the trading day immediately preceding the
applicable date, as the Administrator shall determine;

        (2)  If the Common Stock is not traded on a national securities exchange
but is traded on the over-the-counter market, if sales prices are not regularly
reported for the Common Stock for the trading days or day referred to in
clause (1), and if bid and asked prices for the Common Stock are regularly
reported, either (a) the average of the mean between the bid and the asked price
for the Common Stock at the close of trading in the over-the-counter market for
the ten (10) days on which Common Stock was traded immediately preceding the
applicable date or (b) the mean between the bid and the asked price for the
Common Stock at the close of trading in the over-the-counter market for the
trading day on which Common Stock was traded immediately preceding the
applicable date, as the Administrator shall determine; and

        (3)  If the Common Stock is neither listed on a national securities
exchange nor traded in the over-the-counter market, such value as the
Administrator, in good faith, shall determine.

        ISO means an option meant to qualify as an incentive stock option under
Code Section 422.

        Key Employee means an employee of the Company or of an Affiliate
(including, without limitation, an employee who is also serving as an officer or
director of the Company or of an

--------------------------------------------------------------------------------




Affiliate), designated by the Administrator to be eligible to be granted one or
more Options under the Plan.

        Non-Qualified Option means an option which is not intended to qualify as
an ISO.

        Option means an ISO or Non-Qualified Option granted under the Plan.

        Option Agreement means an agreement between the Company and a
Participant delivered pursuant to the Plan.

        Participant means a Key Employee, director or consultant to whom one or
more Options are granted under the Plan. As used herein, "Participant" shall
include "Participant's Survivors" where the context requires.

        Participant's Survivors means a deceased Participant's legal
representatives and/or any person or persons who acquired the Participant's
rights to an Option by will or by the laws of descent and distribution.

        Plan means this Myriad Genetics, Inc. 2002 Amdned and Restated Employee,
Director and Consultant Stock Option Plan.

        Shares means shares of the Common Stock as to which Options have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan. The Shares issued upon exercise of Options granted
under the Plan may be authorized and unissued shares or shares held by the
Company in its treasury, or both.

2.    PURPOSES OF THE PLAN.

        The Plan is intended to encourage ownership of Shares by Key Employees,
directors and certain consultants to the Company in order to attract such
people, to induce them to work for the benefit of the Company or of an Affiliate
and to provide additional incentive for them to promote the success of the
Company or of an Affiliate. The Plan provides for the granting of ISOs and
Non-Qualified Options.

3.    SHARES SUBJECT TO THE PLAN.

        The number of Shares subject to this Plan as to which Options may be
granted from time to time shall be 8,000,000 or the equivalent of such number of
Shares after the Administrator, in its sole discretion, has interpreted the
effect of any stock split, stock dividend, combination, recapitalization or
similar transaction in accordance with Paragraph 16 of the Plan.

        If an Option ceases to be "outstanding", in whole or in part, the Shares
which were subject to such Option shall be available for the granting of other
Options under the Plan. Any Option shall be treated as "outstanding" until such
Option is exercised in full, or terminates or expires under the provisions of
the Plan, or by agreement of the parties to the pertinent Option Agreement.

4.    ADMINISTRATION OF THE PLAN.

        The Administrator of the Plan will be the Board of Directors, except to
the extent the Board of Directors delegates its authority to a Committee of the
Board of Directors. Following the date on which the Common Stock is registered
under the Securities and Exchange Act of 1934, as amended (the "1934 Act"), the
Plan is intended to comply in all respects with Rule 16b-3 or its successors,
promulgated pursuant to Section 16 of the 1934 Act with respect to Participants
who are subject to Section 16 of the 1934 Act, and any provision in this Plan
with respect to such persons contrary to

2

--------------------------------------------------------------------------------


Rule 16b-3 shall be deemed null and void to the extent permissible by law and
deemed appropriate by the Administrator. Subject to the provisions of the Plan,
the Administrator is authorized to:

a.Interpret the provisions of the Plan or of any Option or Option Agreement and
to make all rules and determinations which it deems necessary or advisable for
the administration of the Plan;

b.Determine which employees of the Company or of an Affiliate shall be
designated as Key Employees and which of the Key Employees, directors and
consultants shall be granted Options;

c.Determine the number of Shares for which an Option or Options shall be
granted; and

d.Specify the terms and conditions upon which an Option or Options may be
granted;

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of preserving the tax
status under Code Section 422 of those Options which are designated as ISOs.
Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Option granted under it
shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is other than the Board of Directors.

5.    ELIGIBILITY FOR PARTICIPATION.

        The Administrator will, in its sole discretion, name the Participants in
the Plan, provided, however, that each Participant must be a Key Employee,
director or consultant of the Company or of an Affiliate at the time an Option
is granted. Notwithstanding the foregoing, the Administrator may authorize the
grant of an Option to a person not then an employee, director or consultant of
the Company or of an Affiliate. The actual grant of such Option, however, shall
be conditioned upon such person becoming eligible to become a Participant at or
prior to the time of the execution of the Option Agreement evidencing such
Option. ISOs may be granted only to Key Employees. Non-Qualified Options may be
granted to any Key Employee, director or consultant of the Company or an
Affiliate. In no event shall any employee be granted in any calendar year
Options to purchase more than 1,000,000 shares of the Company's Common Stock
pursuant to this Plan. The granting of any Option to any individual shall
neither entitle that individual to, nor disqualify him or her from,
participation in any other grant of Options.

6.    TERMS AND CONDITIONS OF OPTIONS.

        Each Option shall be set forth in writing in an Option Agreement, duly
executed by the Company and, to the extent required by law or requested by the
Company, by the Participant. The Administrator may provide that Options be,
granted subject to such conditions as the Administrator may deem appropriate
including, without limitation, subsequent approval by the stockholders of the
Company of this Plan or any amendments thereto. The Option Agreements shall be
subject to at least the following terms and conditions:

        A.    Non-Qualified Options: Each Option intended to be a Non-Qualified
Option shall be subject to the terms and conditions which the Administrator
determines to be appropriate and in the best interest of the Company, subject to
the following minimum standards for any such Non-Qualified Option:

a.Option Price: The option price (per share) of the Shares covered by each
Option shall be determined by the Administrator but shall not be less than the
par value per share of Common Stock.

b.Each Option Agreement shall state the number of Shares to which it pertains;

3

--------------------------------------------------------------------------------

c.Each Option Agreement shall state the date or dates on which it first is
exercisable and the date after which it may no longer be exercised, and may
provide that the Option rights accrue or become exercisable in installments over
a period of months or years, or upon the occurrence of certain conditions or the
attainment of stated goals or events; and

d.Exercise of any Option may be conditioned upon the Participant's execution of
a Share purchase agreement in form satisfactory to the Administrator providing
for certain protections for the Company and its other shareholders including
requirements that:

i.The Participant's or the Participant's Survivors' right to sell the Shares may
be restricted; and

ii.The Participant or the Participant's Survivors may be required to execute
letters of investment intent and must also acknowledge that the Shares will bear
legends noting any applicable restrictions.



e.On the date of each annual meeting of the Company's shareholders, each
director of the Company who is not (i) an employee of the Company or
(ii) nominated or elected pursuant to or in satisfaction of a contractual
obligation of the Company, provided that on such dates such director has been in
the continued and uninterrupted service of the Company as a director since his
or her election or appointment, shall be granted a Non-Qualified Option to
purchase 15,000 Shares. Each Option granted under this subparagraph shall
(i) have an exercise price equal to the Fair Market Value (per share) of the
Shares on the date of grant of the Option, (ii) have a term of ten (10) years,
and (iii) shall become cumulatively exercisable in three (3) equal annual
installments of thirty-three and 33/100 percent (33.33%) each, upon completion
of one full year of service on the Board of Directors after the date of grant,
and continuing on each of the next two (2) full years of service thereafter. Any
director entitled to receive an Option grant under this subparagraph may elect
to decline the Option. The provisions of Paragraphs 10, 11, 12 and 13 below
shall not apply to Options granted pursuant to this subparagraph.

Except as otherwise provided in the pertinent Option Agreement, if a director
who receives Options pursuant to this subparagraph:

i.ceases to be a member of the Board of Directors of the Company for any reason
other than death or disability, then any unexercised Options granted to such
director may be exercised by the director within the remaining life of the
Option, but only to the extent of the number of Shares with respect to which the
Options are exercisable on the date the director ceases to be a member of the
Board of Directors, and in no event later than the expiration date of the
Option; or,

ii.ceases to be a member of the Board of Directors of the Company by reason of
his or her Disability, then any unexercised Options granted to him or her
hereunder may be exercised by the Participant (or by the Participant's personal
representative) within the remaining life of the Option but in no event later
than the expiration date of the Option.

iii.ceases to be a member of the Board of Directors of the Company by reason of
his or her death, then any Options granted to him or her hereunder which have
not previously been exercised shall be made fully exercisable by the
Participant's Survivors and any unexercised Options granted to such Director may
be

4

--------------------------------------------------------------------------------

exercised by the Participant's Survivors within the remaining life of the Option
but in no event later than the expiration date of the Option.

        B.    ISOs: Each Option intended to be an ISO shall be issued only to a
Key Employee and be subject to at least the following terms and conditions, with
such additional restrictions or changes as the Administrator determines are
appropriate but not in conflict with Code Section 422 and relevant regulations
and rulings of the Internal Revenue Service:

a.Minimum standards: The ISO shall meet the minimum standards required of
Non-Qualified Options, as described above, except clause (a) thereunder.

b.Option Price: Immediately before the Option is granted, if the Participant
owns, directly or by reason of the applicable attribution rules in Code
Section 424(d):

i.Ten percent (10%) or less of the total combined voting power of all classes of
share capital of the Company or an Affiliate, the Option price per share of the
Shares covered by each Option shall not be less than one hundred percent (100%)
of the Fair Market Value per share of the Shares on the date of the grant of the
Option.

ii.More than ten percent (10%) of the total combined voting power of all classes
of share capital of the Company or an Affiliate, the Option price per share of
the Shares covered by each Option shall not be less than one hundred ten percent
(110%) of the said Fair Market Value on the date of grant.



c.Term of Option: For Participants who own

i.Ten percent (10%) or less of the total combined voting power of all classes of
share capital of the Company or an Affiliate, each Option shall terminate not
more than ten (10) years from the date of the grant or at such earlier time as
the Option Agreement may provide;

ii.More than ten percent (10%) of the total combined voting power of all classes
of share capital of the Company or an Affiliate, each Option shall terminate not
more than five (5) years from the date of the grant or at such earlier time as
the Option Agreement may provide.



d.Limitation on Yearly Exercise: The Option Agreements shall restrict the amount
of Options which may be exercisable in any calendar year (under this or any
other ISO plan of the Company or an Affiliate) so that the aggregate Fair Market
Value (determined at the time each ISO is granted) of the stock with respect to
which ISOs are exercisable for the first time by the Participant in any calendar
year does not exceed one hundred thousand dollars ($100,000), provided that this
subparagraph (e) shall have no force or effect if its inclusion in the Plan is
not necessary for Options issued as ISOs to qualify as ISOs pursuant to
Section 422(d) of the Code.

e.Limitation on Grant of ISOs: No ISOs shall be granted after the date which is
the earlier of ten (10) years from the date of the adoption of the Plan by the
Company and the date of the approval of the Plan by the shareholders of the
Company.

7.    EXERCISE OF OPTION AND ISSUE OF SHARES.

        An Option (or any part or installment thereof) shall be exercised by
giving written notice to the Company at its principal office address, together
with provision for payment of the full purchase price in accordance with this
paragraph for the Shares as to which such Option is being exercised, and upon
compliance with any other condition(s) set forth in the Option Agreement. Such
written notice shall be

5

--------------------------------------------------------------------------------


signed by the person exercising the Option, shall state the number of Shares
with respect to which the Option is being exercised and shall contain any
representation required by the Plan or the Option Agreement. Payment of the
purchase price for the Shares as to which such Option is being exercised shall
be made (a) in United States dollars in cash or by check, or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock
having a fair market value equal as of the date of the exercise to the cash
exercise price of the Option, determined in good faith by the Administrator, or
(c) at the discretion of the Administrator, by delivery of the grantee's
personal recourse note bearing interest payable not less than annually at no
less than 100% of the applicable Federal rate, as defined in Section 1274(d) of
the Code, or (d) at the discretion of the Administrator, in accordance with a
cashless exercise program established with a securities brokerage firm, and
approved by the Administrator, (e) at the discretion of the Administrator, by
any combination of (a), (b), (c) and (d) above. Notwithstanding the foregoing,
the Administrator shall accept only such payment on exercise of an ISO as is
permitted by Section 422 of the Code.

        The Company shall then reasonably promptly deliver the Shares as to
which such Option was exercised to the Participant (or to the Participant's
Survivors, as the case may be). In determining what constitutes "reasonably
promptly," it is expressly understood that the delivery of the Shares may be
delayed by the Company in order to comply with any law or regulation which
requires the Company to take any action with respect to the Shares prior to
their issuance. The Shares shall, upon delivery, be evidenced by an appropriate
certificate or certificates for fully paid, non-assessable Shares.

        The Administrator shall have the right to accelerate the date of
exercise of any installment of any Option; provided that the Administrator shall
not accelerate the exercise date of any installment of any Option granted to any
Key Employee as an ISO (and not previously converted into a Non-Qualified Option
pursuant to paragraph 19) if such acceleration would violate the annual vesting
limitation contained in Section 422(d) of the Code, as described in
paragraph 6(e).

        The Administrator may, in its discretion, amend any term or condition of
an outstanding Option provided (i) such term or condition as amended is
permitted by the Plan, (ii) any such amendment shall be made only with the
consent of the Participant to whom the Option was granted, or in the event of
the death of the Participant, the Participant's Survivors, if the amendment is
adverse to the Participant, (iii) any such amendment of any ISO shall be made
only after the Administrator, after consulting the counsel for the Company,
determines whether such amendment would constitute a "modification" of any
Option which is an ISO (as that term is defined in Section 424(h) of the Code)
or would cause any adverse tax consequences for the holders of such ISO, and
(iv) with respect to any Option held by any Participant who is subject to the
provisions of Section 16(a) of the 1934 Act, any such amendment shall be made
only after the Administrator, after consulting with counsel for the Company,
determines whether such amendment would constitute the grant of a new Option.

8.    RIGHTS AS A SHAREHOLDER.

        No Participant to whom an Option has been granted shall have rights as a
shareholder with respect to any Shares covered by such Option, except after due
exercise of the Option and tender of the full purchase price for the Shares
being purchased pursuant to such exercise and registration of the Shares in the
Company's share register in the name of the Participant.

6

--------------------------------------------------------------------------------

9.    ASSIGNABILITY AND TRANSFERABILITY OF OPTIONS.

        By its terms, an Option granted to a Participant shall not be
transferable by the Participant other than (i) by will or by the laws of descent
and distribution, or (ii) as otherwise determined by the Administrator and set
forth in the applicable Option agreement. The designation of a beneficiary of an
Option by a Participant shall not be deemed a transfer prohibited by this
Paragraph. Except as provided above, an Option shall only be exercisable, during
the Participant's lifetime, by the Participant (or by his or her legal
representative)and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of any Option or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon an Option, shall be null and void.

10.  EFFECT OF TERMINATION OF SERVICE OTHER THAN "FOR CAUSE".

        Except as otherwise provided in the pertinent Option Agreement, in the
event of a termination of service (whether as an employee, director or
consultant) with the Company or an Affiliate before the Participant has
exercised all Options, the following rules apply:

a.A Participant who ceases to be an employee, director or consultant of the
Company or of an Affiliate (for any reason other than termination "for cause",
Disability, or death for which events there are special rules in Paragraphs 11,
12, and 13, respectively), may exercise any Option granted to him or her to the
extent that the right to purchase Shares has accrued on the date of such
termination of service, but only within such term as the Administrator has
designated in the pertinent Option Agreement.

b.In no event may an Option Agreement provide, if the Option is intended to be
an ISO, that the time for exercise be later than three (3) months after the
Participant's termination of employment.

c.The provisions of this paragraph, and not the provisions of Paragraph 12 or
13, shall apply to a Participant who subsequently becomes disabled or dies after
the termination of employment, director status or consultancy, provided,
however, in the case of a Participant's death within three (3) months after the
termination of employment, director status or consulting, the Participant's
Survivors may exercise the Option within one (1) year after the date of the
Participant's death, but in no event after the date of expiration of the term of
the Option.

d.Notwithstanding anything herein to the contrary, if subsequent to a
Participant's termination of employment, termination of director status or
termination of consultancy, but prior to the exercise of an Option, the Board of
Directors determines that, either prior or subsequent to the Participant's
termination, the Participant engaged in conduct which would constitute "cause",
then such Participant shall forthwith cease to have any right to exercise any
Option.

e.A Participant to whom an Option has been granted under the Plan who is absent
from work with the Company or with an Affiliate because of temporary disability
(any disability other than a permanent and total Disability as defined in
Paragraph 1 hereof), or who is on leave of absence for any purpose, shall not,
during the period of any such absence, be deemed, by virtue of such absence
alone, to have terminated such Participant's employment, director status or
consultancy with the Company or with an Affiliate, except as the Administrator
may otherwise expressly provide.

f.Options granted under the Plan shall not be affected by any change of
employment or other service within or among the Company and any Affiliates, so
long as the Participant continues to be an employee, director or consultant of
the Company or any Affiliate, provided, however, if a Participant's employment
by either the Company or an Affiliate should cease (other than

7

--------------------------------------------------------------------------------

to become an employee of an Affiliate or the Company), such termination shall
affect the Participant's rights under any Option granted to such Participant in
accordance with the terms of the Plan and the pertinent Option Agreement.

11.  EFFECT OF TERMINATION OF SERVICE "FOR CAUSE".

        Except as otherwise provided in the pertinent Option Agreement, the
following rules apply if the Participant's service (whether as an employee,
director or consultant) with the Company or an Affiliate is terminated "for
cause" prior to the time that all of his or her outstanding Options have been
exercised:

a.All outstanding and unexercised Options as of the date the Participant is
notified his or her service is terminated "for cause" will immediately be
forfeited, unless the Option Agreement provides otherwise.

b.For purposes of this Article, "cause" shall include (and is not limited to)
dishonesty with respect to the employer, insubordination, substantial
malfeasance or non-feasance of duty, unauthorized disclosure of confidential
information, and conduct substantially prejudicial to the business of the
Company or any Affiliate. The determination of the Administrator as to the
existence of cause will be conclusive on the Participant and the Company.

c."Cause" is not limited to events which have occurred prior to a Participant's
termination of service, nor is it necessary that the Administrator's finding of
"cause" occur prior to termination. If the Administrator determines, subsequent
to a Participant's termination of service but prior to the exercise of an
Option, that either prior or subsequent to the Participant's termination the
Participant engaged in conduct which would constitute "cause", then the right to
exercise any Option is forfeited.

d.Any definition in an agreement between the Participant and the Company or an
Affiliate, which contains a conflicting definition of "cause" for termination
and which is in effect at the time of such termination, shall supersede the
definition in this Plan with respect to such Participant.

12.  EFFECT OF TERMINATION OF SERVICE FOR DISABILITY.

        Except as otherwise provided in the pertinent Option Agreement, a
Participant who ceases to be an employee, director or consultant of the Company
or of an Affiliate by reason of Disability may exercise any Option granted to
such Participant:

a.To the extent exercisable but not exercised on the date of Disability; and

b.In the event rights to exercise the Option accrue periodically, to the extent
of a pro rata portion of any additional rights as would have accrued had the
Participant not become Disabled prior to the end of the accrual period which
next ends following the date of Disability. The proration shall be based upon
the number of days of such accrual period prior to the date of Disability.

        A Disabled Participant may exercise such rights only within a period of
not more than one (1) year after the date that the Participant became Disabled,
notwithstanding that the Participant might have been able to exercise the Option
as to some or all of the Shares on a later date if he or she had not become
disabled and had continued to be an employee, director or consultant or, if
earlier, within the originally prescribed term of the Option.

        The Administrator shall make the determination both of whether
Disability has occurred and the date of its occurrence (unless a procedure for
such determination is set forth in another agreement between the Company and
such Participant, in which case such procedure shall be used for such

8

--------------------------------------------------------------------------------


determination). If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

13.  EFFECT OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

        Except as otherwise provided in the pertinent Option Agreement, in the
event of the death of a Participant to whom an Option has been granted while the
Participant is an employee, director or consultant of the Company or of an
Affiliate, any Option granted to him or her hereunder shall become fully
exercisable as of the date of death of the Participant.

        If the Participant's Survivors wish to exercise the Option, they must
take all necessary steps to exercise the Option within (i) the earlier of the
expiration of the Option or one (1) year after the date of death of such
Participant, if the Option is an ISO, or (ii) the remaining term of the Option
if the Option is a Non-Qualified Option.

14.  PURCHASE FOR INVESTMENT.

        Unless the offering and sale of the Shares to be issued upon the
particular exercise of an Option shall have been effectively registered under
the Securities Act of 1933, as now in force or hereafter amended (the "1933
Act"), the Company shall be under no obligation to issue the Shares covered by
such exercise unless and until the following conditions have been fulfilled:

a.The person(s) who exercise such Option shall warrant to the Company, prior to
the receipt of such Shares, that such person(s) are acquiring such Shares for
their own respective accounts, for investment, and not with a view to, or for
sale in connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing
their Shares issued pursuant to such exercise or such grant:

"The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.

b.The Company shall have received an opinion of its counsel that the Shares may
be issued upon such particular exercise in compliance with the 1933 Act without
registration thereunder.

        The Company may delay issuance of the Shares until completion of any
action or obtaining of any consent which the Company deems necessary under any
applicable law (including, without limitation, state securities or "blue sky"
laws).

15.  DISSOLUTION OR LIQUIDATION OF THE COMPANY.

        Upon the dissolution or liquidation of the Company, all Options granted
under this Plan which as of such date shall not have been exercised will
terminate and become null and void; provided, however, that if the rights of a
Participant or a Participant's Survivors have not otherwise terminated and
expired, the Participant or the Participant's Survivors will have the right
immediately prior to such dissolution or liquidation to exercise any Option to
the extent that the Option is exercisable as of the date immediately prior to
such dissolution or liquidation.

9

--------------------------------------------------------------------------------


16.  ADJUSTMENTS.

        Upon the occurrence of any of the following events, a Participant's
rights with respect to any Option granted to him or her hereunder which have not
previously been exercised in full shall be adjusted as hereinafter provided,
unless otherwise specifically provided in the written agreement between the
Participant and the Company relating to such Option:

        A.    Stock Dividends and Stock Splits. If the shares of Common Stock
shall be subdivided or combined into a greater or smaller number of shares or if
the Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of such Option shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or stock dividend. The number
of Shares subject to options to be granted to directors pursuant to Subparagraph
e of Paragraph 6 shall also be proportionately adjusted upon the occurrence of
such events.

        B.    Consolidations or Mergers. If the Company is to be consolidated
with or acquired by another entity in a merger, sale of all or substantially all
of the Company's assets or otherwise (an "Acquisition"), the Administrator or
the board of directors of any entity assuming the obligations of the Company
hereunder (the "Successor Board"), shall, as to outstanding Options, either
(i) make appropriate provision for the continuation of such Options by
substituting on an equitable basis for the Shares then subject to such Options
either the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Acquisition or securities of any successor
or acquiring entity; or (ii) upon written notice to the Participants, provide
that all Options must be exercised (either, to the extent then exercisable or,
at the discretion of the Administrator, all Options being made fully exercisable
for purposes of this subsection), within a specified number of days of the date
of such notice, at the end of which period the Options shall terminate; or
(iii) terminate all Options in exchange for a cash payment equal to the excess
of the Fair Market Value of the shares subject to such Options (either to the
extent then exercisable or, at the discretion of the Administrator, all Options
being made fully exercisable for purposes of this subsection) over the exercise
price thereof.

        C.    Recapitalization or Reorganization. In the event of a
recapitalization or reorganization of the Company (other than a transaction
described in subparagraph B above) pursuant to which securities of the Company
or of another corporation are issued with respect to the outstanding shares of
Common Stock, a Participant upon exercising an Option shall be entitled to
receive for the purchase price paid upon such exercise the securities he or she
would have received if he or she had exercised such Option prior to such
recapitalization or reorganization.

        D.    Modification of ISOs. Notwithstanding the foregoing, any
adjustments made pursuant to subparagraph A, B or C with respect to ISOs shall
be made only after the Administrator, after consulting with counsel for the
Company, determines whether such adjustments would constitute a "modification"
of such ISOs (as that term is defined in Section 424(h) of the Code) or would
cause any adverse tax consequences for the holders of such ISOs. If the
Administrator determines that such adjustments made with respect to ISOs would
constitute a modification of such ISOs, it may refrain from making such
adjustments, unless the holder of an ISO specifically requests in writing that
such adjustment be made and such writing indicates that the holder has full
knowledge of the consequences of such "modification" on his or her income tax
treatment with respect to the ISO.

17.  ISSUANCES OF SECURITIES.

        Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares subject to Options. Except as

10

--------------------------------------------------------------------------------


expressly provided herein, no adjustments shall be made for dividends paid in
cash or in property (including without limitation, securities) of the Company.

18.  FRACTIONAL SHARES.

        No fractional share shall be issued under the Plan and the person
exercising such right shall receive from the Company cash in lieu of such
fractional share equal to the Fair Market Value thereof.

19.  CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS: TERMINATION OF ISOs.

        The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant's
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an employee of the Company
or an Affiliate at the time of such conversion. Such actions may include, but
not be limited to, extending the exercise period or reducing the exercise price
of the appropriate installments of such Options. At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan. Nothing in the Plan shall be deemed to
give any Participant the right to have such Participant's ISO's converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action. The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such termination.

20.  WITHHOLDING.

        In the event that any federal, state, or local income taxes, employment
taxes, Federal Insurance Contributions Act ("F.I.C.A.") withholdings or other
amounts are required by applicable law or governmental regulation to be withheld
from the Optionholder's salary, wages or other remuneration in connection with
the exercise of an Option or a Disqualifying Disposition (as defined in
Paragraph 21), the Optionholder shall advance in cash to the Company, or to any
Affiliate of the Company which employs or employed the Optionholder, the amount
of such withholdings unless a different withholding arrangement, including the
use of shares of the Company's Common Stock, is authorized by the Administrator
(and permitted by law); provided, however, that with respect to persons subject
to Section 16 of the 1934 Act, any such withholding arrangement shall be in
compliance with any applicable provisions of Rule 16b-3 promulgated under
Section 16 of the 1934 Act. For purposes hereof, the fair market value of the
shares withheld for purposes of payroll withholding shall be determined in the
manner provided in Paragraph 1 above, as of the most recent practicable date
prior to the date of exercise. If the fair market value of the shares withheld
is less than the amount of payroll withholdings required, the Optionholder may
be required to advance the difference in cash to the Company or the Affiliate
employer. The Administrator in its discretion may condition the exercise of an
Option for less than the then Fair Market Value on the Participant's payment of
such additional withholding.

21.  NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.

        Each Key Employee who receives an ISO must agree to notify the Company
in writing immediately after the Key Employee makes a Disqualifying Disposition
of any shares acquired pursuant to the exercise of an ISO. A Disqualifying
Disposition is any disposition (including any sale) of such shares before the
later of (a) two years after the date the Key Employee was granted the ISO, or
(b) one year after the date the Key Employee acquired shares by exercising the
ISO. If the Key Employee has died before such stock is sold, these holding
period requirements do not apply and no Disqualifying Disposition can occur
thereafter.

11

--------------------------------------------------------------------------------


22.  TERMINATION OF THE PLAN.

        The Plan will terminate on November 9, 2004, the date which is ten
(10) years from the earlier of the date of its adoption and the date of its
approval by the shareholders of the Company. The Plan may be terminated at an
earlier date by vote of the shareholders of the Company; provided, however, that
any such earlier termination will not affect any Options granted or Option
Agreements executed prior to the effective date of such termination.

23.  AMENDMENT OF THE PLAN AND AGREEMENTS.

        The Plan may be amended by the shareholders of the Company. The Plan may
also be amended by the Administrator, including, without limitation, to the
extent necessary to qualify any or all outstanding Options granted under the
Plan or Options to be granted under the Plan for favorable federal income tax
treatment (including deferral of taxation upon exercise) as may be afforded
incentive stock options under Section 422 of the Code, to the extent necessary
to ensure the qualification of the Plan under Rule 16b-3, at such time, if any,
as the Company has a class of stock registered pursuant to Section 12 of the
1934 Act, and to the extent necessary to qualify the shares issuable upon
exercise of any outstanding Options granted, or Options to be granted, under the
Plan for listing on any national securities exchange or quotation in any
national automated quotation system of securities dealers. Any amendment
approved by the Administrator which is of a scope that requires shareholder
approval in order to ensure favorable federal income tax treatment for any
incentive stock options or requires shareholder approval in order to ensure the
compliance of the Plan with Rule 16b-3 at such time, if any, as the Company has
a class of stock registered pursuant to Section 12 of the 1934 Act, shall be
subject to obtaining such shareholder approval. Any modification or amendment of
the Plan shall not, without the consent of a Participant, affect his or her
rights under an Option previously granted to him or her. With the consent of the
Participant affected, the Administrator may amend outstanding Option Agreements
in a manner which may be adverse to the Participant but which is not
inconsistent with the Plan. In the discretion of the Administrator, outstanding
Option Agreements may be amended by the Administrator in a manner which is not
adverse to the Participant.

24.  EMPLOYMENT OR OTHER RELATIONSHIP.

        Nothing in this Plan or any Option Agreement shall be deemed to prevent
the Company or an Affiliate from terminating the employment, consultancy or
director status of a Participant, nor to prevent a Participant from terminating
his or her own employment, consultancy or director status or to give any
Participant a right to be retained in employment or other service by the Company
or any Affiliate for any period of time.

25.  GOVERNING LAW.

        This Plan shall be construed and enforced in accordance with the law of
the State of Delaware.

12

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

